DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 10/10/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.
Claims 1-13 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enriched” in claims 1 and 2, “purified” in claim 2, and “low” in claim 2 are relative terms which renders the claims indefinite. The term “enriched”, “purified”, and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claim 10 recites “wherein the machine readable instructions further cause the system to perform at least the following when executed by the one or more processors:” (emphasis added) followed by a list of alternative limitations, which blurs the metes and bounds of the claim as it is unclear from “at least the following” if all of the alternative limitations are required or not. Correction is required. Applicant might overcome this rejection by replacing “at least the following” with “at least one of the following”.
In so much that claims 3-13 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rathbone et al. (WO 2018/031654; provided in the IDS dated 8/04/2020) in view of Fraser et al. (US 2003/0161816; Reference A).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses enzymes obtained from any source for claims 1 and 2.
Rathbone teaches a system to isolate microvessels using enzymes to dissociate tissue to obtain microvascular fragments (MVFs) or fat derived microvessel segments (FDMS’) , wherein the MVFs/FDMS’ are advantageous to circumvent the need for angiogenic ingrowth from hose tissue (¶0002, ¶0008, ¶0049), reading in part on claim 1.  Rathbone teaches treating the tissue with enzymes comprising collagenase, trypsin, elastase, and protease type XIV and then passing the enzymatically-digested tissue to a washing centrifuge and wherein following centrifugation the tissue fragments are in the form of a pellet and wherein the tissue fragments are passed through filters (e.g. screens) to yield microvascular fragments of a desired size(¶0019 and 0049-0051), reading on the first digesting and first centrifuging step of claim 1 and reading on the passing step of claim 1, reading on claim 2, and reading in-part on claim 7. Rathbone teaches a component of the system comprising a paddle blender (i.e. mincing vessel) to mince the (adipose) tissue prior to enzymatic treatment (¶0019 and ¶0048), reading on claim 10. Rathbone teaches a system capable of receiving a lipoaspirate (¶0047), reading on claim 11. Rathbone teaches that an automated method of isolating microvessels is a goal (¶0014), reading in-part on the processors and non-transitory memory of claim 1. Rathbone further teaches performing cycles of steps (0051), reading in-part on the system configured to perform a second digestion step and second centrifugation step of claim 1.

Regarding claim 1, Rathbone does not teach a system configured to perform a second digest, in a second digestion comprising a top fat layer with an enzyme to generate a second fat enzyme solution in a single embodiment. Regarding claim 1, Rathbone does not teach a system configured to perform a second centrifugation step of the second fat enzyme solution from the second digestion in a second centrifuge operation to generate one or more second pellets in a single embodiment. However, these additional limitations of claim 1 merely duplicate the existing capabilities of the system of Rathbone being configured to perform the initial steps of an enzymatic digestion of adipose tissue and a subsequent centrifugation of Rathbone. Therefore and absent a showing to the contrary, it would have been obvious before the invention was filed to further duplicate the existing capabilities of the system of Rathbone as such a modification would be predictably advantageous to further dissociate the tissue as taught by Rathbone. See M.P.E.P. § 2144.04(VI)(B).

Regarding claim 7, Rathbone does not teach a system configured to perform an additional enzymatic treatment step for the digestion of the first fat-enzyme solution. However, the claim merely duplicates the existing capabilities of the system of Rathbone being configured to perform the initial steps of an enzymatic digestion of adipose tissue, and Rathbone expressly considers multiples species of enzymes for treating adipose tissue. Therefore and absent a showing to the contrary, it would have been obvious before the invention was filed to further duplicate the existing capabilities of the system of Rathbone as such a modification would be predictably advantageous to further dissociate the tissue as taught by Rathbone. See M.P.E.P. § 2144.04(VI)(B).

Regarding claim 1, Rathbone does not teach a system comprising: one or more processors; a non-transitory memory communicatively coupled to the one or more processors; and machine readable instructions stored in the non-transitory memory that cause the system to perform at least the following, as one or more protocols, when executed by the one or more processors. 

Fraser teaches a system and methods of obtaining stem cells from adipose tissue (Abstract and Fig. 1). Fraser teaches a tissue processing system comprising a microprocessor-controlled mechanism for automating the process according to preprogrammed parameters, and a software component of the system incorporated into a USB (e.g. a USB disk drive, computer-readable medium, non-transitory memory) for the automated collection and entry of “run data” comprising the lot numbers of disposable components, temperature and volume measurements, tissue volume and
cell number parameters, dose of enzyme applied, incubation time, operator identity, date and time, patient identity, being advantageous to reduce data entry errors (¶0099), reading on claim 1.
Regarding claim 1, it would have been obvious before the invention was filed to combine the microprocessor-controlled mechanism and USB drive comprising a software component of Fraser with the system capable of processing adipose tissue into MVFs/FDMS’ of Rathbone. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Rathbone and Fraser are directed in-part towards systems capable of processing adipose tissue, Fraser expressly considers the combination of a system capable of processing adipose tissue with microprocessor-controlled mechanism and USB drive comprising a software component. The skilled artisan would have been motivated to do so because Fraser teaches that combination would be advantageous for the automated collection and automated entry of run data when processing adipose tissue such as to reduce data entry errors.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rathbone and Fraser as applied to claim 1 above, and further in view of Raj et al. (WO 2013/030761; provided in the IDS dated 8/04/2020).
The teachings of Rathbone and Fraser are relied upon as set forth above.
Regarding claim 3, Rathbone and Fraser do not teach an enzyme inhibitor.
Raj teaches a system and methods of processing adipose tissue to obtained stromal vascular fraction cells (Abstract and Fig. 1). Raj teaches terminating the enzymatic digestion of the adipose tissue after a predetermined time by adding a small molecule enzyme inhibitor (p24, subheading f.; paragraph spanning p24-25), reading on claims 3 and 4. 
	Regarding claims 3 and 4, it would have been obvious before the invention was filed to further add the enzyme inhibitors of Raj to the adipose tissue processing system of Rathbone. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Rathbone and Raj are in-part directed towards system for adipose tissue processing. The skilled artisan would have been motivated to do so because Raj teaches that the addition of enzyme inhibitors would be predictably advantageous to terminate the enzymatic reactions of Rathbone prior to the centrifugation step taught by Rathbone.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1 and 2 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rathbone and Fraser as applied to claim 1  above, and further in view of Bond et al. (Biochemistry (1984), 23(13), 3077-85, Abstract Only; Reference U).
The teachings of Rathbone and Fraser are relied upon as set forth above.
Regarding claim 1, Rathbone and Fraser do not teach the embodiment of enriched/purified collagenase. Regarding claim 2, Rathbone and Fraser do not teach enriched/purified collagenase obtained from Clostridium histolyticum.
Bond teaches purifying six collagenases from the culture filtrate of C. histolyticum comprising chromatograph over hydroxylapaite, Sephacryl S-200, and L-arginine-Affi-Gel 202 and which is effective to remove the great majority of contaminating proteinases (Abstract), reading on claims 1 and 2.
Regarding claims 1 and 2, it would have been obvious before the invention was filed to substitute the collagenase taught by Rathbone with the enriched/purified collagenase(s) obtained from C. histolyticum of Bond. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because bond teaches methods of purifying collagenases from the culture filtrate from C. histolyticum  by specific chromatographic techniques. The skilled artisan would have been motivated to do so because Bond teaches that purifying collagenases from the culture filtrate of C. histolyticum is advantageous to remove contaminating proteinases, and so the substitution would likely improve Rathbone’s adipose processing system by having collagenase that has relatively less contaminating proteinases and thus likely having a greater ability to digest collagen.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbone and Fraser as applied to claim 1  above, and further in view of Bond et al. (Biochemistry (1984), 23(13), 3085-91, Abstract only; provided in the IDS dated 8/24/2020).
The teachings of Rathbone and Fraser are relied upon as set forth above.
Regarding claim 5, Rathbone and Fraser do not teach a system capable of performing a wash step with gelatin.
Bond teaches that the purified collagenases are 5-10 times more active against gelatin than collagen (Abstract), reading on claim 5.
Regarding claim 5, it would have been obvious before the invention was filed to modify the system of Rathbone in view of Fraser to be capable of performing a further wash of one or more portions of adipose tissue with gelatin in view of Bond. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because and the skilled artisan would have been motivated to do so because Bond teaches that the purified collagenases are 5-10 times more active against gelatin than collagen, and so the modification would predictably enhance Rathbone’s adipose processing system as the gelatin would function as a collagenase inhibitor to terminate the enzymatic reactions of Rathbone prior to the centrifugation step taught by Rathbone. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbone and Fraser as applied to claim 1  above, and further in view of Laschke et al. (J Tissue Eng Regen Med. (epub Nov. 2017), 12:1020–1030. Reference V).
The teachings of Rathbone and Fraser are relied upon as set forth above.
Regarding claim 6, Rathbone and Fraser do not teach a system capable of performing cryopreservation of microvessels isolated from adipose tissue.
Laschke teaches that adipose tissue-derived microvascular fragments (ad-MVF) are not negatively affected by cryopreservation as measured by vessel morphology and cellular composition and are comparable to control ad-MVF (Abstract; also subheading 2.2 for detailed methods of cryopreservation), reading on claim 6. Laschke teaches that biobanking cryopreserved ad-MVF would be advantageous to obtain autologous ad-MVF from young subjects who may be in need of tissue engineering treatments when they become elderly (p1021, paragraph starting “in the course of demographic change…” through the next paragraph ending “…potential of isolated ad-MVF.”), reading on claim 6.
It would have been obvious before the invention was filed to modify the system of Rathbone in view of Fraser to be capable of cryopreserving a plurality of isolated microvessels in view of Laschke.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Rathbone, Fraser, and Laschke are directed in-part to systems and methods of processing adipose tissue and because Laschke that adipose tissue-derived microvascular fragments (ad-MVF) are not negatively affected by cryopreservation as measured by vessel morphology and cellular composition and are comparable to control ad-MVF. The skilled artisan would have been motivated to do so because Laschke teaches that biobanking cryopreserved ad-MVF would be advantageous to obtain autologous ad-MVF from young subjects who may be in need of tissue engineering treatments when they become elderly.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbone and Fraser as applied to claims 1 and 7 above, and further in view of Huang (US 2014/0315303; Reference B).
The teachings of Rathbone and Fraser are relied upon as set forth above.
Regarding claim 8, Rathbone and Fraser do not teach an additional enzyme comprising a DNase.
Huang teaches systems and methods of tissue processing (Abstract, Fig. 2A, and ¶0083). Huang teaches dissociating the fat tissue with enzymes comprising collagenase, protease, proteinase, neutral protease, elastase, hyaluronidase, lipase, trypsin, liberase, DNase, deoxyribonuclease, pepsin, or mixtures thereof. (¶0151), reading on claim 8.
Regarding claim 8, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, It would have been obvious before the invention was filed to combine the collagenase, trypsin, and/or elastase of Rathbone with the DNAse of Huang because all of these enzymes are taught a useful for the SAME PURPOSE of dissociating adipose tissue.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rathbone and Fraser as applied to claim 1  above, and further in view of Agha-Mohammadi (US 2013/0034524; Reference C).
The teachings of Rathbone and Fraser are relied upon as set forth above.
Regarding claim 9, Rathbone and Fraser do not teach a system capable of aspirating off an upper lipid layer and supernatant of the second fat-enzyme solution from the second centrifuge operation to leave behind the one or more second pellets at a bottom of a tube containing the second fat-enzyme solution.
Agha-Mohammadi teaches systems and methods of separating and concentrating stem and stromal cells from adipose tissue (Abstract). Agha-Mohammadi teaches either decanting or aspirating excess liquid following centrifugation of a composition comprising adipose-derived stem cells (ADSCs) (¶0114), reading on claim 9.
It would have been obvious before the invention was filed to modify the system of Rathbone in view of Fraser to be capable of aspirating off an upper lipid layer and supernatant of the second fat-enzyme solution from the second centrifuge operation to leave behind the one or more second pellets at a bottom of a tube containing the second fat-enzyme solution in view of Agha-Mohammadi. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Rathbone, Fraser, and Agha-Mohammadi are directed in-part towards systems for processing adipose tissue. The skilled artisan would have been motivated to do so because Agha-Mohammadi teaches that aspirating liquid from a centrifuged sample would be predictably advantageous to remove said liquid and retain the pellet at the bottom of the centrifuge tubes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rathbone and Fraser as applied to claim 1  above, and further in view of Kirby (WO 2017/218202; provided in the IDS dated 8/04/2020).
The teachings of Rathbone and Fraser are relied upon as set forth above.
Regarding claim 12, Rathbone and Fraser do not teach a system capable of applying an artificial intelligence component to train a neural network model used by the system to automate the one or more protocols of the system. Regarding claim 12, Rathbone and Fraser do not teach a system capable of applying machine learning to the neural network model via the artificial intelligence component to modify the one or more protocols over time based on historical data associated with the one or more protocols of the system to result in higher yielding microvessel growth and isolation of increasing accuracy and consistency by the system over time.
Kirby teaches systems, methods, and articles of manufacture for automated antimicrobial testing (Abstract). Kirby teaches systems and methods further comprise analyzing data by machine learning, which are advantageous for automating feature learning (¶00075), reading on claim 12. Kirby teaches the machine learning technique further employs a neural network that is trained to classify features/data (¶00076), reading on claim 13.
Regarding claims 12 and 13, it would have been obvious before the invention was filed to further modify the system of Rathbone to be capable of applying a neural network model via an artificial intelligence component to train a neural network model used by the system to automate the one or more protocols of the system in view of Fraser. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Rathbone contemplates automation of systems for processing adipose tissue, and because Fraser teaches implementing an automated system and teaches the relevant “run data” parameters to be analyzed by machine learning. The skilled artisan would have been motivated to do so because the further modification of Rathbone’s adipose tissue processing system would likely improve upon the ability of said system to generate higher yielding microvessel growth and isolation of the increasing accuracy and consistency by the system over time in order to find patterns that influence these factors that could otherwise only be found via artificial intelligence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653